In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-90,719-01
                           ══════════

                   EX PARTE RUBEN GARCIA, JR.,
                              Applicant

   ═══════════════════════════════════════
        On Application for a Writ of Habeas Corpus
        Cause No. 7691-1 in the 82nd District Court
                    From Falls County
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion in which SLAUGHTER, J.,
joined.

      Applicant pled guilty and was convicted in 2003 of aggravated
robbery and sentenced to ninety years’ imprisonment. He waived his
right of appeal.
      In November 2019, Applicant filed an application for writ of
habeas corpus in the county of conviction. TEX. CODE CRIM. PROC. art.
                                                                  GARCIA – 2




11.07. In his application, he alleges multiple claims, including
ineffective assistance of counsel, but the fact sections in his form writ
application refer to a “Memorandum of Law and Exhibits” that is
missing from the writ application.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s trial occurred in 2003, but this writ application was not
filed until over sixteen years later. The record is also silent regarding
circumstances that may excuse Applicant’s delay, and at least some
explanation for the long delay in filing should be provided.
       Consistent with this Court’s precedent, the trial court may, sua
sponte, give Applicant the opportunity to explain the reasons for the
delay. It may also give the State’s prosecutors and/or former counsel for
Applicant an opportunity to state whether Applicant’s delay has caused
any prejudice to their ability to defend against Applicant’s claims. 1 And


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                           GARCIA – 3




ultimately, the trial court may include findings of fact and conclusions
of law concerning the doctrine of laches in its response to this Court’s
remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                          April 27, 2022
DO NOT PUBLISH